



LUXFER HOLDINGS PLC
AMENDED AND RESTATED
NON-EXECUTIVE DIRECTORS EQUITY INCENTIVE PLAN
 
1. Purpose of the Plan


The purpose of the Plan is to promote the interests of the Company and its
shareholders, by allowing the Company to attract and retain highly qualified
Non-Executive Directors by permitting them to obtain or increase their
proprietary interest in the Company.
 
2. Definitions


As used in the Plan or in any instrument governing the terms of any Award,
unless stated otherwise, the following definitions apply to the terms indicated
below:
 
(A) “Award” means any Option, Restricted Stock, Restricted Stock Unit or
Nil/Nominal Cost Right granted to a Participant pursuant to the Plan.


(B) “Award Agreement” means any written agreement, contract or other instrument
or document evidencing an Award.


(C) “Beneficiary” means a person designated in writing by the Participant to
receive any amounts due to the Participant hereunder in the event of the
Participant’s death or, absent any such designation, the Participant’s estate.
Such designation, if any, must be on file with the Company prior to the
Participant’s death.


(D) “Board” means the Board of Directors of Luxfer.


(E) “Cause” means (i) absence without the permission of the Board from meetings
of the Board for three consecutive full meetings, (ii) any prohibition by law
from being a director, (iii) becoming bankrupt or making any formal arrangement
or composition with the Participant’s creditors generally, (iv) commission of
any serious or repeated breach or non-observance of the Participant’s
obligations to the Company (which include an obligation not to breach directors’
statutory, fiduciary or common-law duties), or (v) any conduct involving fraud
or dishonesty or acting in any manner which, in the opinion of the Company,
brings or is likely to bring the Company into disrepute or is materially adverse
to the interests of the Company.
  
(F) “Change in Control” means, unless otherwise defined in the Award Agreement,
the occurrence of any of the following after the Effective Date: (i) any Person
is or becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
40% or more of the combined voting power of the Company’s outstanding securities
(other than any Person who was a “beneficial owner” of securities of the Company
representing 40% or more of the combined voting power of the Company’s
outstanding securities prior to the Effective Date); or (ii) dissolution or
liquidation of the Company; or (iii) material reconstruction or significant
demerger; or (iv) individuals who constitute the Board on the Effective Date
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the members of the Board, provided that any person becoming a director
subsequent to the Effective Date whose appointment to fill a vacancy or to fill
a new Board position was approved by a vote of at least three-quarters of the
directors comprising the Incumbent Board, or whose nomination for election by
the Company’s shareholders was approved by the same nominating committee serving
under an Incumbent Board, shall be, for purposes of this clause (iv), considered
as though he were a member of the Incumbent Board; or (v) the occurrence of any
of the following of which the Incumbent Board does not approve: (A) merger or
consolidation in which the Company is not the surviving corporation or (B) sale
of all or substantially all of the assets of the Company; or (vi) consummation
of a plan of reorganization, merger or consolidation of the Company with one or
more corporations as a result of which the outstanding shares of the class of
securities then subject to the plan of reorganization are exchanged or converted
into cash or property or securities not issued by the Company, which was
approved by shareholders pursuant to a proxy statement soliciting proxies from
shareholders of the Company, by someone other than the then current management
of the Company.


(G) “Code” means the United States Internal Revenue Code of 1986, as amended
from time to time, and all regulations, interpretations and administrative
guidance issued thereunder.


(H) “Committee” means the Board or such other committee as the Board may
designate from time to time to administer the Plan and to otherwise exercise and
perform the authority and functions assigned to the Committee under the terms of
the Plan.


(I) “Company” means Luxfer and all of its Subsidiaries, collectively.





--------------------------------------------------------------------------------





(J) “Effective Date” means October 2, 2012.


(K) “Exchange Act” means the United States Securities Exchange Act of 1934, as
amended from time to time.


(L) “Exercise Price” means the price per Share at which a holder of an Option
may purchase Shares.


(M) “Fair Market Value” means, with respect to a Share, as of the applicable
date of determination (i) (x) for purposes of Sections 6 and 7(a) hereof, the
closing price per Share on the trading day immediately preceding such date as
reported on the New York Stock Exchange and (y) for all other purposes, the
closing price per Share on that date as reported on the New York Stock Exchange
(or if not reported, the closing price per Share on the trading day immediately
preceding such date as reported on the New York Stock Exchange) or (ii) if not
so reported, as determined by the Committee in its sole discretion using a
reasonable valuation method taking into account, to the extent applicable, the
requirements of Section 409A of the Code.


(N) “Luxfer” means Luxfer Holdings PLC, incorporated in England and Wales, and
any successor thereto.


(O) “Nil/Nominal Cost Right” means an equity-based award granted to a UK
Participant pursuant to the UK Schedule to the Plan.


(P) “Non-Executive Director” shall mean a member of the Board who is not an
employee of the Company.


(Q) “Option” means a right granted to a Participant pursuant to Section 7 to
purchase a specified amount of Shares at an Exercise Price.


(R) “Ordinary Shares” means Luxfer’s ordinary shares, nominal value £0.50 per
share, or any other security into which the ordinary shares shall be changed
pursuant to the adjustment provisions of Section 10 of the Plan.


(S) “Participant” means a Non-Executive Director to whom one or more Awards have
been granted pursuant to the Plan.


(T) “Person” means a “person” as such term is used in Section 13(d) and 14(d) of
the Exchange Act, including any “group” within the meaning of Section 13(d)(3)
under the Exchange Act.


(U) “Personal Data” means the name, home address, email address and telephone
number, date of birth, social security number or equivalent of a Participant,
details of all rights to acquire Shares or other securities or cash granted to
the Participant and of Shares or other securities issued or transferred or cash
paid to the Participant pursuant to the Plan and any other personal information
which could identify the Participant and is necessary for the administration of
the Plan.


(V) “Plan” means this Luxfer Non-Executive Directors Equity Incentive Plan, as
it may be amended from time to time.


(W) “Restricted Stock” means Shares awarded to a Participant pursuant to Section
8 subject to a substantial risk of forfeiture


(X) “Restricted Stock Unit” means a right to receive a number of Shares subject
to the Award or the value thereof as of the specified date granted to a
Participant pursuant to Section 9.


(Y) “Securities Act” means the United States Securities Act of 1933, as amended.


(Z) “Share” means an Ordinary Share.


(AA) “Subsidiary” shall mean any entity of which a majority of the outstanding
voting shares or voting power is beneficially owned directly or indirectly by
Luxfer.


(BB) “Transfer” means, with respect to any Award, a transfer, sale, exchange,
assignment, pledge, hypothecation or other encumbrance or disposition of such
Award, whether for or without consideration. “Transferee”, “Transferred” and
“Transferability” shall have correlative meanings.


(CC) “UIP” means the Luxfer Holdings PLC Long-Term Umbrella Incentive Plan, as
it may be amended from time to time.


(DD) “U.S.” shall mean the United States of America.









--------------------------------------------------------------------------------





3. Term; Stock Subject to the Plan


(A) Term of the Plan
Unless the Plan shall have been earlier terminated by the Company, Awards may be
granted under the Plan at any time in the period commencing on the Effective
Date and ending immediately prior to the tenth anniversary of the Effective
Date. Awards granted pursuant to the Plan within that period shall not expire
solely by reason of the termination of the Plan.
 
(B) Stock Subject to the Plan
The maximum number of Shares that initially may be available for Awards under
the Plan and awards under the UIP, in the aggregate, shall be a number equal to
1,360,820, which represents 5% of the outstanding share capital of Luxfer as of
the Effective Date. The maximum referred to in the preceding sentences of this
paragraph shall be subject to adjustment as provided in Section 10. The Board
may, subject to any applicable law, from time to time increase the maximum
number of Shares that may be available for Awards under the Plan. The Company
may satisfy its obligation to deliver Shares under the Plan in any manner
permitted by law, including without limitation, by issuing new Shares that are
authorized for issuance, using treasury shares or causing any trust to deliver
Shares.
  
For purposes of the preceding paragraph, Shares covered by Awards shall only be
counted as used to the extent they are actually transferred or delivered to a
Participant (or such Participant’s permitted transferees as described in the
Plan) pursuant to the Plan. For purposes of clarification, in accordance with
the preceding sentence, if Shares are withheld to pay the Exercise Price of an
Option or to satisfy any tax withholding requirement in connection with an
Award, only the shares transferred or delivered (if any), net of the shares
withheld or paid, will be deemed transferred or delivered for purposes of
determining the number of Shares that are available for transfer and delivery
under the Plan or the UIP. In addition, if Shares are transferred or delivered
subject to conditions which may result in the forfeiture, cancellation or return
of such Shares to the Company, any portion of the Shares forfeited, cancelled or
returned shall thereafter be treated as not transferred or delivered pursuant to
the Plan. In addition, if Shares owned by a Participant (or such Participant’s
permitted transferees as described in the Plan) are tendered (either actually or
through attestation) to the Company in payment of any obligation in connection
with an Award, the number of Shares tendered shall be added to the number of
Shares that are available for delivery under the Plan or the UIP. Shares covered
by Awards granted pursuant to the Plan in connection with the assumption,
replacement, conversion or adjustment of outstanding equity-based awards in the
context of a corporate acquisition or merger (within the meaning of
Section 303A.08 of the New York Stock Exchange Listed Company Manual) shall not
count as used under the Plan for purposes of this Section 3(b).
 
(4) Administration of the Plan
The Plan shall be administered by the Committee. The Committee shall, consistent
with the terms of the Plan, designate the type and other terms and conditions of
Awards under the Plan.
 
The Committee shall have full discretionary authority to administer the Plan,
including discretionary authority to interpret and construe any and all
provisions of the Plan and the terms of any Award (and any Award Agreement)
granted thereunder and to adopt and amend from time to time such rules and
regulations for the administration of the Plan as the Committee may deem
necessary or appropriate.
 
On or after the date of grant of an Award under the Plan, the Committee may (i)
accelerate the date on which any such Award becomes vested, exercisable or
transferable, as the case may be, (ii) extend the term of any such Award,
including, without limitation, extending the period following a termination of a
Participant’s directorship during which any such Award may remain outstanding,
(iii) provide for the payments of dividends or dividend equivalents with respect
to any such Award, or (iv) waive any conditions to the vesting, exercisability
or transferability, as the case may be, of any such Award; provided that the
Committee shall not have any such authority to the extent that the grant or
exercise of such authority would cause any tax to become due under Section 409A
of the Code or any other applicable law.
 
Without limiting the generality of the foregoing, in order to assure the
viability of Awards granted to Participants acting as a director of Luxfer in
various jurisdictions, the Committee may provide for such special terms as it
may consider necessary or appropriate to accommodate differences in local law,
tax policy, or custom applicable in the jurisdiction in which the Participant
resides or acts as a director of Luxfer. Moreover, the Committee may approve
such supplements to, or amendments, restatements, or alternative version of, the
Plan as it may consider necessary or appropriate for such purposes without
thereby affecting the terms of the Plan for any other purpose.
 
Decisions of the Committee shall be final, binding and conclusive on all
parties.
 





--------------------------------------------------------------------------------





To the extent permitted by applicable law, (i) no member of the Committee shall
be liable for any action, omission, or determination relating to the Plan, and
(ii) the Company shall indemnify and hold harmless each member of the Committee
and each other director or employee of the Company to whom any duty or power
relating to the administration or interpretation of the Plan has been delegated
against any cost or expense (including counsel fees) or liability (including any
sum paid in settlement of a claim with the approval of the Committee) arising
out of any action, omission or determination relating to the Plan.
 
5. Eligibility; Award Agreements; Non-Transferability
 
(A) Non-Executive Directors of the Company shall be eligible to receive Awards
pursuant to the Plan.
 
(B) Each Award granted under the Plan shall be evidenced by an Award Agreement
(which in the case of Options may be a simplified certificate of entitlement),
in form and substance approved by the Committee. Except as otherwise determined
by the Committee, an Award may not be Transferred.
 
6. Non-Discretionary Grants.


Each calendar year during the term of the Plan, within 10 days of the Annual
General Meeting, on a date determined by the Committee (the “Award Grant Date”),
each Non-Executive Director who is acting as a director of Luxfer on the Award
Grant Date and who has at the Award Grant Date been acting as a director of
Luxfer for at least six months after his or her initial appointment or election
shall receive up to 55% of such director’s annual fee in Awards. In the event a
Non-Executive Director has not been acting as a director of Luxfer for at least
six months on the Award Grant Date, the annual fee earned in that year and
payable in Awards shall be included in the Awards in respect of the following
calendar year.


Subject to the Committee’s discretion, for purposes of the Plan, the Awards
shall be valued as follows: (i) Options shall be valued at one-third of the Fair
Market Value of Shares subject to the Award on the date of grant: (ii)
Restricted Stock and Restricted Stock Units shall be valued at the Fair Market
Value of Shares subject to the Award on the date of grant; and (iii) Nil/Nominal
Cost Rights shall be valued at the Fair Market Value of Shares subject to the
Award on the date of grant.
 
7. Options


Unless otherwise provided in the applicable Award Agreement, each Award of an
Option granted under the Plan shall have the following terms and conditions:


(A) Evidence of Grant
The Award Agreement evidencing the grants of Options shall include the amount of
Shares subject to an Award, the Exercise Price, vesting conditions (as set forth
below) and such additional provisions as may be specified by the Committee. The
Exercise Price per Share covered by any Option shall be not less than 100% of
the Fair Market Value of a Share on the date of grant.
 
(B) Vesting
Each Option shall become vested and exercisable with respect to one-third of the
Shares subject to the Award on each of the first three anniversaries from the
date of grant provided the Participant is continuously acting as a director of
Luxfer through each such respective anniversary.


(C) Exercise Period
No Option shall be exercisable after the expiration of ten years from the date
it is granted.


(D) Exercise of Options
Each Option may, to the extent vested and exercisable, be exercised in whole or
in part. The partial exercise of an Option shall not cause the expiration,
termination or cancellation of the remaining portion thereof. An Option shall be
exercised by such methods and procedures as the Committee determines from time
to time, including without limitation through net physical settlement or other
method of cashless exercise. The Exercise Price of an Option must be paid in
full when the Option is exercised. For the avoidance of doubt, the preceding
sentence will not prevent the Exercise Price being paid from the proceeds
pursuant to the prompt sale of Shares acquired upon exercise or the Participant
entering into other permissible arrangements, agreed by the Committee, for
procuring payment of the aggregate Exercise Price.











--------------------------------------------------------------------------------





(E) Cessation of Directorship
Subject to the discretion of the Committee, if the Participant ceases to be a
director of Luxfer for any reason other than for Cause, (i) the portion of the
Option that has not become vested or exercisable as of the date when the
Participant ceases to be a director shall immediately lapse and (ii) except as
otherwise provided in the Plan or in the applicable Award Agreement, the portion
of the Option that is vested or exercisable as of the date when the Participant
ceases to be a director will lapse on the first anniversary of such date to the
extent not theretofore exercised . If the Participant ceases to be a director of
Luxfer because of removal or vacation of office for Cause, the Option, whether
then vested or exercisable or not, shall immediately lapse on such cessation of
directorship.


8. Restricted Stock


Unless otherwise provided in the applicable Award Agreement, each Award of
Restricted Stock granted under the Plan shall have the following terms and
conditions:


(A) Grant of Restricted Stock
At the time of grant, the Committee shall determine, in its discretion, the
terms and conditions that will apply to Restricted Stock granted pursuant to
this Section 8. Restricted Stock shall vest with respect to one-third of the
Shares subject to the Award on each of the first three anniversaries from the
date of grant provided the Participant is continuously acting as a director of
Luxfer through each such respective anniversary.


(B) Issuance of Restricted Stock; Rights of Participants
As soon as practicable after Restricted Stock has been granted, Restricted Stock
shall be transferred to the Participant. Shares of Restricted Stock may be
evidenced in such manner as the Committee shall determine. Except as otherwise
determined by the Committee, the Participant will have all rights of a
shareholder with respect to the Shares of Restricted Stock, including the right
to vote and to receive dividends or other distributions, except that the Shares
may be subject to a vesting schedule and forfeiture and may not be Transferred
until the restrictions are satisfied or lapse. The Committee may enforce any
restrictions that the Committee may impose on Restricted Stock in such manner as
the Committee shall determine, including legends, custody accounts or any other
restrictions on transfer.


(C) Dividends
The Committee may provide that any dividends declared on the Restricted Stock
before they are vested shall either (i) be reinvested in the form of additional
Shares, which shall be subject to the same vesting provisions that apply to the
Shares of Restricted Stock to which they relate, or (ii) be credited by the
Company to an account for the Participant and accumulated with or without
interest until the date upon which the Shares of Restricted Stock to which they
relate become vested, and any dividends accrued with respect to forfeited
Restricted Stock will be reconveyed to the Company without further consideration
or any act or action by the Participant. In cased dividends are reinvested, the
number of additional Shares shall be determined by first (i) multiplying the
number of Shares of Restricted Stock subject to an Award on the dividend payment
date by the per-Share dollar amount of the dividend so paid, and then (ii)
dividing the resulting amount by the Fair Market Value of Shares on the dividend
payment date, with the number of Shares rounded down to the nearest whole number
and the cash balance remaining being carried forward and added to the dividend
amounts (if any) paid on the next occasion. If Shares of Restricted Stock
subject to an Award are forfeited, the additional Shares that relate to such
Restricted Stock shall also be forfeited.


(D) Cessation of Directorship
Subject to the discretion of the Committee, if the Participant ceases to be a
director of Luxfer for any reason, all Shares underlying Restricted Stock that
have not yet become vested as of the date the Participant ceases to be a
director shall be immediately forfeited by the Participant and the Participant
shall have no further rights with respect thereto.


9. Restricted Stock Units


Unless otherwise provided in the applicable Award Agreement, each Award of
Restricted Stock Units granted under the Plan shall have the following terms and
conditions:


(A) Grant of Restricted Stock Units
At the time of grant, the Committee shall determine, in its discretion, the
terms and conditions that will apply to Restricted Stock Units granted pursuant
to this Section 9. Unless otherwise determined by the Committee, Restricted
Stock Units shall vest with respect to one-third of the Shares subject to the
Award on each of the first three anniversaries from the date of grant provided
the Participant is continuously acting as a director of Luxfer through each such
respective anniversary.
 







--------------------------------------------------------------------------------





(B) Dividend Equivalents
The Committee shall provide for the payment of dividend equivalents with respect
to Restricted Stock Units. The Company shall credit the Participant with
additional Restricted Stock Units as of each date on which the Company pays a
cash dividend on Shares, the number of which shall be determined by first (i)
multiplying the number of Restricted Stock Units subject to an Award on the
dividend payment date by the per-Share dollar amount of the dividend so paid,
and then (ii) dividing the resulting amount by the Fair Market Value of Shares
on the dividend payment date. Additional Restricted Stock Units shall be subject
to the same restrictions, including but not limited to vesting, Transferability
and payment restrictions, that apply to the Restricted Stock Units to which they
relate. If the Restricted Stock Units subject to an Award are forfeited, the
additional Restricted Stock Units that relate to such Restricted Stock Units
shall also be forfeited.


(C) Form and Timing of Settlement
Payment of earned Restricted Stock Units shall be made as soon as practicable
after the date(s) determined by the Committee and set forth in the Award
Agreement, provided that with respect to any Restricted Stock Units subject to
Section 409A of the Code such payment will occur in a manner that would not
cause any tax to become due under Section 409A of the Code. Restricted Stock
Units may be settled for cash, Shares, or a combination of both, as determined
by the Committee and set forth in the Award Agreement. The Committee may permit
Participants to request the deferral of payment of vested Restricted Stock Units
(including the value of related dividend equivalents, if any) to a date later
than the payment date specified in the Award Agreement, provided that with
respect to any Restricted Stock Units subject to Section 409A of the Code such
deferral will be made in a manner that would not cause any tax to become due
under Section 409A of the Code.


(D) Cessation of Directorship.
Subject to the discretion of the Committee, , if the Participant ceases to be a
director of Luxfer for any reason, all Shares underlying Restricted Stock Units
that have not yet become vested as of the date the Participant ceases to be a
director shall be immediately forfeited by the Participant and the Participant
shall have no further rights with respect thereto.
 
10. Adjustment upon Certain Changes


(A) Adjustment of Shares
If the number of outstanding Shares is changed by a stock dividend,
recapitalization, stock split, reverse stock split, subdivision, combination,
reclassification or similar change in the capital structure of Luxfer, without
the fair market value consideration, then (i) the number of Shares available for
Awards under the Plan and awards under the UIP set forth in Section 3, (ii) the
Exercise Prices of and number of Shares subject to outstanding Options,
(iii) the nominal value per Share, if applicable, and the number of Shares
subject to other outstanding Awards, may be proportionately adjusted, subject to
any required action by the Board or the shareholders of the Company and in
compliance with applicable securities laws and, to the extent applicable,
Section 409A of the Code. In addition, except insofar as the Board (on behalf of
Luxfer) agrees to capitalize Luxfer’s reserves and apply the same in paying up
any difference between the Exercise Price (or any amount payable per Share in
relation to an Award) and the nominal value of the Shares, the Exercise Price
(or other amount payable per Share in relation to an Award) of any Award over
Shares that are to be newly issued by Luxfer in satisfaction of the Award shall
not be reduced below a Share’s nominal value.


(B) Certain Mergers
Subject to any required action by the shareholders of Luxfer, in the event that
the Company shall be the surviving corporation in any merger, consolidation or
similar transaction as a result of which the holders of Shares receive
consideration consisting exclusively of securities of such surviving
corporation, the Committee may, to the extent deemed appropriate by the
Committee, adjust each Award outstanding on the date of such merger or
consolidation so that it pertains and applies to the securities which a holder
of the number of Shares subject to such Award would have received in such merger
or consolidation.


(C) Certain Other Transactions
In the event of (i) a dissolution or liquidation of Luxfer, (ii) a sale of all
or substantially all of the Luxfer’s assets (on a consolidated basis), (iii) a
merger, consolidation or similar transaction involving Luxfer in which Luxfer is
not the surviving corporation or (iv) a merger, consolidation or similar
transaction involving Luxfer in which Luxfer is the surviving corporation but
the holders of Shares receive securities of another corporation and/or other
property, including cash, the Committee shall, in its sole discretion, have the
power to:


(i) cancel, effective immediately prior to the occurrence of such event, each
Award (whether or not then exercisable), and, in full consideration of such
cancellation, pay to the Participant to whom such Award was granted an amount in
cash, for each Share subject to such Award equal to the value, as determined by
the Committee in its reasonable discretion, of such Award, provided that with
respect to any outstanding Option, such value shall be equal to the excess of
(A) the value, as determined by





--------------------------------------------------------------------------------





the Committee in its reasonable discretion, of the property (including cash)
received by the holder of a Share as a result of such event over (B) the
Exercise Price of such Option; or


(ii) provide for the exchange of each Award (whether or not then exercisable or
vested) for an award with respect to, as appropriate, some or all of the
property which a holder of the number of Shares subject to such Award would have
received in such transaction and, incident thereto, make an equitable adjustment
as determined by the Committee in its reasonable discretion in the Exercise
Price of the Award, or the number of shares or amount of property subject to the
Award or, if appropriate, provide for a cash payment to the Participant to whom
such Award was granted in partial consideration for the exchange of the Award.


(D) Notice
The Company shall give each Participant notice of an adjustment, substitution,
cancellation or other action hereunder and, upon notice, such adjustment,
substitution, cancellation or other action shall be conclusive and binding for
all purposes. Notwithstanding the foregoing, the Committee may, in its
discretion, decline to take action under this Section 10 with respect to any
Award if the Committee determines that such action would violate (or cause the
Award to violate) applicable law or result in adverse tax consequences to the
Participant or to the Company.


(E) No Repricing
Notwithstanding any provision of the Plan to the contrary, in no event shall
(i) any repricing (within the meaning of U.S. generally accepted accounting
principles or any applicable stock exchange rule) of Awards granted under the
Plan be permitted at any time under any circumstances or (ii) any new Awards be
granted in substitution for outstanding Awards previously granted to
Participants if such action would be considered a repricing (within the meaning
of U.S. generally accepted accounting principles or any applicable stock
exchange rule).


(F) No Other Rights
Except as expressly provided in the Plan, no Participant shall have any rights
by reason of any subdivision or consolidation of shares of stock of any class,
the payment of any dividend, any increase or decrease in the number of shares of
stock of any class or any dissolution, liquidation, merger or consolidation of
Luxfer or any other corporation. Except as expressly provided in the Plan, no
issuance by Luxfer of shares of stock of any class, or securities convertible
into shares of stock of any class, shall affect, and no adjustment by reason
thereof shall be made with respect to, the number of Shares or amount of other
property subject to, or the terms related to, any Award.


(G) Savings Clause
No provision of this Section 10 shall be given effect to the extent that such
provision would cause any tax to become due under Section 409A of the Code.


11. Rights under the Plan
No person shall have any rights as a shareholder with respect to any Shares
covered by or relating to any Award granted pursuant to the Plan until the date
of the transfer or delivery of Shares. Except as otherwise expressly provided in
Section 10, no adjustment of any Award shall be made for dividends or other
rights for which the record date occurs prior to the date such Shares are
transferred or delivered. Nothing in this Section 11 is intended, or should be
construed, to limit authority of the Committee to cause the Company to make
payments based on the dividends that would be payable with respect to any Share
if it were transferred or delivered or outstanding, or from granting rights
related to such dividends.


The Company may, but shall not have any obligation to, establish any separate
fund or trust or other segregation of assets to provide for the satisfaction of
Awards under the Plan.
 
12. No Special Rights to Continue as a Director; No Right to Awards
 
Neither the Plan, nor any Award Agreement nor action taken under the Plan, shall
be construed as conferring upon a Participant any right to continue as a
director of Luxfer, to be renominated by the Board or re-elected by the
shareholders of Luxfer or shall interfere in any way with the right of Luxfer at
any time to remove such Participant from his position as director or to increase
or decrease the annual fees of any Non-Executive Director or change the portion
thereof paid in cash or Awards.
 
13. Securities Matters
 
The Company shall be under no obligation to effect the registration pursuant to
the Securities Act or any federal, state or non-U.S. securities laws of any
Shares to be transferred or delivered hereunder or to effect similar compliance
under any state laws. Notwithstanding anything in the Plan to the contrary, the
Company shall not be obligated to cause to be transferred or delivered





--------------------------------------------------------------------------------





any Shares pursuant to the Plan unless and until the Company is advised by its
counsel that the transfer and delivery of Shares is in compliance with all
applicable laws, regulations of governmental authority and the requirements of
any securities exchange on which Shares are traded. The Committee may require,
as a condition to the transfer and delivery of Shares pursuant to the terms
hereof, that the recipient of such Shares make such covenants, agreements and
representations, and that certificates, if any, evidencing such Shares, bear
such legends, as the Committee deems necessary or desirable.


The exercise of any Option granted hereunder shall only be effective at such
time as counsel to the Company shall have determined that the transfer or
delivery of Shares pursuant to such exercise is in compliance with all
applicable laws and regulations and the requirements of any securities exchange
on which Shares are traded. The Company may, in its sole discretion, defer the
effectiveness of an exercise of an Award hereunder or the delivery or transfer
of Shares pursuant to any Award pending or to ensure compliance under federal,
state, non-U.S. securities laws and the requirements of any securities exchange
on which Shares are traded. The Company shall inform the Participant in writing
of its decision to defer the effectiveness of the exercise of an Award or the
delivery or transfer of Shares pursuant to any Award. During the period that the
effectiveness of the exercise of an Option has been deferred, the Participant
may, by written notice, withdraw such exercise and obtain the refund of any
amount paid with respect thereto.


The issue or transfer of any Shares under the Plan shall be subject to Luxfer’s
Articles of the Association and to any necessary consents of any governmental or
other authorities (in any jurisdiction) under any enactments or regulations from
time to time in force. The Participant shall comply with any requirements to be
fulfilled in order to obtain or obviate the necessity of any such consent.
 
14. Withholding Taxes


(A) Payment of Taxes
Participants shall be solely responsible for any applicable taxes imposed on the
Participant by applicable law (including without limitation income, social
security and excise taxes but excluding any taxes imposed in connection with the
issuance of Shares) and penalties, and any interest that accrues thereon, which
they incur in connection with the receipt, vesting, settlement or exercise of
any Award. Notwithstanding any provision of the Plan to the contrary, in no
event shall the Company or the Committee be liable to a Participant on account
of an Award’s failure to (i) qualify for favorable U.S. or non-U.S. tax
treatment or (ii) avoid adverse tax treatment under U.S. or non-U.S. law,
including, without limitation, under Section 409A of the Code.


(B) Cash Remittance
Whenever Shares are to be transferred or delivered upon the exercise, grant or
vesting of an Award, and whenever any cash amount shall become payable in
respect of any Award, the Company shall have the right to require the
Participant to remit to the Company in cash an amount sufficient to satisfy
federal, state, local and/or non-U.S. withholding tax requirements, if any,
attributable to such exercise, grant, vesting or payment prior to the delivery
of Shares or recordation by the Company of the Participant or his or her nominee
as the owner of such Shares or the effectiveness of the lapse of such
restrictions or making of such payment. In addition, upon any payment (including
in Shares) with respect to any Award, the Company shall have the right to
withhold from any payment required to be made pursuant thereto an amount
sufficient to satisfy the federal, state, local and/or non-U.S. withholding tax
requirements, if any, attributable to such exercise, settlement or payment.


(C) Share Remittance
At the election of the Participant, subject to the approval of the Committee,
when Shares are to be transferred or delivered upon the exercise, grant or
vesting of an Award, the Participant may tender to the Company a number of
Shares that have been owned by the Participant for at least six months (or such
other period as the Committee may determine) having a Fair Market Value at the
tender date determined by the Committee to be sufficient to satisfy the minimum
federal, state, local and/or non-U.S. withholding tax requirements, if any,
attributable to such exercise, grant or vesting, but not greater than the
minimum withholding obligations. Such election shall satisfy the Participant’s
obligations under Section 14(a) hereof, if any.


(D) Share Withholding
At the election of the Participant, subject to the approval of the Committee,
when Shares are to be transferred or delivered upon the exercise, grant or
vesting of an Award, the Company shall withhold a number of such Shares
determined by the Committee to be sufficient to satisfy the minimum federal,
state, local and/or non-U.S. withholding tax requirements, if any, attributable
to such exercise, grant or vesting, but not greater than the minimum withholding
obligations. Such election shall satisfy the Participant’s obligations under
Section 14(a) hereof, if any.


15. Amendment or Termination of the Plan
(a) The Board may at any time suspend or discontinue the Plan or revise or amend
it in any respect whatsoever; provided, however, that to the extent that any
applicable law, regulation or rule of a stock exchange requires shareholder
approval in order





--------------------------------------------------------------------------------





for any such revision or amendment to be effective, such revision or amendment
shall not be effective without such approval. The preceding sentence shall not
restrict the Committee’s ability to exercise its discretionary authority
hereunder pursuant to Section 4 hereof, which discretion may be exercised
without amendment to the Plan. No provision of this Section 15 shall be given
effect to the extent that such provision would cause any tax to become due under
Section 409A of the Code. Except as expressly provided in the Plan, no action
hereunder may, without the consent of a Participant, reduce the Participant’s
rights under any previously granted and outstanding Award. Nothing in the Plan
shall limit the right of the Company to pay compensation of any kind outside the
terms of the Plan.


(b) The Committee may amend or modify the terms and conditions of an Award to
the extent that the Committee determines, in its sole discretion, that the terms
and conditions of the Award violate or may violate Section 409A of the Code;
provided, however, that (i) no such amendment or modification shall be made
without the Participant’s written consent if such amendment or modification
would violate the terms and conditions of any other agreement between the
Participant and the Company and (ii) unless the Committee determines otherwise,
any such amendment or modification of an Award made pursuant to this
Section 15(b) shall maintain, to the maximum extent practicable, the original
intent of the applicable Award provision without contravening the provisions of
Section 409A of the Code. The amendment or modification of any Award pursuant to
this Section 15(b) shall be at the Committee’s sole discretion and the Committee
shall not be obligated to amend or modify any Award or the Plan, nor shall the
Company be liable for any adverse tax or other consequences to a Participant
resulting from such amendments or modifications or the Committee’s failure to
make any such amendments or modifications for purposes of complying with
Section 409A of the Code or for any other purpose. To the extent the Committee
amends or modifies an Award pursuant to this Section 15(b), the Participant
shall receive notification of any such changes to his or her Award and, unless
the Committee determines otherwise, the changes described in such notification
shall be deemed to amend the terms and conditions of the Award and the
applicable Award Agreement.


16. Transfers upon Death
Upon the death of a Participant, to the extent provided in the applicable Award
Agreement, (i) any outstanding Options granted to such Participant may be
exercised only by the Beneficiary and (ii) any Restricted Stock granted to such
Participant may only be transferred to the Beneficiary. The Beneficiary, as a
condition of such exercise or transfer, as the case may be, shall be bound in
all respects by the provisions of the Plan and the applicable Award Agreement as
if the Beneficiary were an original party thereto and by the acknowledgements
made by the Participant in connection with the grant of the Award and all
references in the Plan and the applicable Award Agreement to the Participant
shall be deemed to refer to such Beneficiary. Any attempt to Transfer an Award
in violation of the Plan shall render such Award null and void.


17. Change in Control
Unless otherwise set forth in the Award Agreement, upon a Change in Control,
each outstanding Award shall become fully vested and exercisable, as applicable,
and all restrictions thereon shall lapse. Except as otherwise provided in the
Plan or in the applicable Award Agreement or as otherwise communicated to the
Participants by the Committee in connection with the Change in Control, an
Option shall lapse on the first anniversary of the Change in Control to the
extent not theretofore exercised.


18. Fractional Shares
The Company shall not be required to issue any fractional Shares pursuant to the
Plan. The Committee may provide for the elimination of fractions or for the
settlement thereof in cash.


19. Nominal Value
If determined by the Committee, the vesting/exercise of an Award and the issue
of Shares pursuant to the Award will be subject to the payment of the aggregate
nominal value of the underlying Shares by the Participant. Any cash payment to
be made to a Participant pursuant to Section 10(c)(i) of the Plan in
consideration of the cancellation of an Award or an award that is provided in
exchange for an Award pursuant to Section 10(c)(ii) of the Plan, shall where
appropriate and if determined by the Committee, take account of the nominal
value of the Shares subject to the Award.


20. Section 409A Exemption
All Awards under the Plan are intended to be exempt from Section 409A of the
Code and shall be construed in accordance with the foregoing.
 
21. Data Protection
It shall be a condition of an Award that the Participant agrees and consents to:
 





--------------------------------------------------------------------------------





(A) The collection, use, processing and transfer of Participant’s Personal Data
by the Company, any trustee or third party administrator of the Plan, the
Company’s registrars, or any broker through whom Shares are to be sold on behalf
of a Participant.


(B) The Company, any trustee or third party administrator of the Plan, the
Company’s registrars, or any broker through whom Shares are to be sold on behalf
of a Participant transferring the Participant's Personal Data amongst themselves
for the purposes of implementing, administering and managing the Plan and the
grant of Awards and the acquisition of Shares pursuant to Awards, the disposal
of such Shares or the making of any cash payment under the Plan.


(C) The use of Personal Data by any such person for any such purposes; and


(D) The transfer to and retention of Personal Data by third parties including
any trustee or third party administrator of the Plan for or in connection with
such purposes.


22. Service of Documents


(A) Except as otherwise provided in the Plan, any written notice or document to
be given by, or on behalf of, the Company or any administrator of the Plan to a
Participant in accordance or in connection with the Plan may be given by hand or
sent by pre-paid first class mail (airmail if overseas), facsimile transmission
or email to the Participant's home or work address, facsimile number or email
address last known to the Company to be the Participant’s address, facsimile
number or email address. Subject to the paragraph (d) of this Section 22 any
notice or document given in accordance with this Section 22 shall be deemed to
have been given: (i) upon delivery, if delivered by hand; (ii) after 24 hours,
if sent by mail; after 4 hours, if sent by facsimile transmission; and (iv) at
the time of transmission, if sent by email except that a notice or document
shall not be duly given by email unless that person is known by the Company to
have personal access during his normal business hours to information sent to him
by email.


(B) Any notice or document so sent to a Participant shall be deemed to have been
duly given notwithstanding that such person is then deceased (and whether or not
the Company has notice of his death) except where his personal representatives
have supplied an alternative address to which documents are to be sent to the
Company.


(C) Any written notice or document to be submitted or given to the Company or
any administrator of the Plan in accordance or in connection with the Plan may
be given by hand or sent by pre-paid first class post (airmail if overseas),
facsimile transmission or email but shall not in any event be duly given unless
it is actually received by the Secretary of the Company or such other individual
as may from time to time be nominated by the Company and whose name and address,
facsimile number or email address is notified to the Participant.


(D) For the purposes of the Plan, an email shall be treated as not having been
duly sent or received if the recipient of such email notifies the sender that it
has not been opened because it contains, or is accompanied by a warning or
caution that it could contain or be subject to, a virus or other computer
program which could alter, damage or interfere with any computer software or
email.


23. Third Party Rights
Except as otherwise expressly stated to the contrary, neither the Plan nor the
making of any Award shall have the effect of giving any third party any rights
under the Plan pursuant to the UK Contracts (Rights of Third Parties) Act 1999
or otherwise and that Act shall not apply to the Plan or to the terms of any
Award under it.
 
24. Governing Law


(a) This Plan and any Award shall be governed by, and construed in accordance
with, English law.


(b) Any person or persons referred to in the Plan shall:
(i) submit to the exclusive jurisdiction of the English courts as regards any
claim, legal action, dispute, difference or proceedings concerning an Award or
any matter arising from, or in relation to, the Plan;
(ii) waive personal service of any proceedings;
(iii) agree that service on him or it of proceedings may be effected by
registered mail to his or its address for service of notices under the Plan; and
(iv) waive any objection to proceedings taking place in the English courts on
the grounds of venue or that proceedings have been brought in an inconvenient
forum.



